DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the game" in lines 23-24, however, claim 1 recites different recitations of “a game” in lines 6, 14, and 22; thus, it is unclear which game the recitation of “the game” is referring to.  Claim 1 recites the limitation “game progress information” in pg. 55 last line to pg. 56 first line, however, claim 1 recites other limitations of “game progress information” in lines 5, 16-17, and pg. 56 line 4; thus, the difference between the different recitations of “game progress information” is unclear and indefinite.  Also note, claims 17 and 19 has the same issues as claim 1 as stated above.
Claim 9 recites the limitation "the skill" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
All other dependent claims are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite because of their respective dependence on claims 1, 17, and 19.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7, 8, 13, 14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 20170056777 to Nahari et al (Nahari) in view of US Pub. 20130084985 to Green et al (Green).

Claims 1, 17, and 19. Nahari discloses a terminal apparatus configured to operate a computer game, the terminal apparatus having a graphical user interface, a processor, and a memory, and being associated with a playing user (Fig. 15, and ¶¶101-107), whereby the terminal apparatus is configured to perform steps of: 
retrieving, from a server device, a set of one or more other users, the set of one or more users including a substitution- target user, whereby the server device (Fig. 12, and ¶87) is configured to identify the substitution-target user in the set of one or more other users on the basis of whether each of the one or more other users satisfies a plurality of conditions, a first condition in the plurality of conditions comprising a progress condition (Figs. 1, and 5, and ¶¶34 and 37, “task”, “challenge”, and “quest”, and “A counter 110 indicates how many times the player has performed the action, and the total number of times required to complete this task”); 
displaying, on the terminal apparatus of the playing user, the substitution-target user (Figs. 1 and 5); 
obtaining a result of a game played by another playing user in the one or more other users on behalf of the substitution-target user, said result based on user information and game progress information of said another playing user, and, after obtaining the result (Fig. 5, and ¶¶38 and 54, in this case, a first friend that has decided to join the team is interpreted as the claimed “another player user”), adjusting a help value of the substitution-target user (¶37, “A counter 110 indicates how many times the player has performed the action, and the total number of times required to complete this task”, for instance, the amount of help specifically received from friends and/or teammmates); 
when the help limit condition remains satisfied, initiating a game to be played by the playing user, wherein initiating the game comprises identifying a mission available to be played by the substitution-target user and which is associated with game progress information, retrieving said mission from the storage module, and initiating said mission (Fig. 5, and ¶54, in this case, a second friend that has decided to join the team is interpreted as the claimed “player user”);
obtaining a result of the game played by the playing user using user information and game progress information of the playing user and on behalf of the substitution-target user (¶¶37-38 and 54); and 
updating the game progress information of the playing user in accordance with the result of the game played by the playing user (¶¶37-38 and 54).
Nahari fails to explicitly disclose:
a second condition in the plurality of conditions comprising a help limit condition;
adjusting a help value of the substitution-target user and determining whether the help limit condition remains satisfied (emphasis added).
Green teaches a second condition comprising a help limit condition; and adjusting a help value of the substitution-target user and determining whether the help limit condition remains satisfied (¶¶103-106, “a time limit”; and “limit on the number of attempts made on a game challenge”).  The gaming system of Nahari would have motivation to use the teachings of Green in order to minimize the amount of help a player can receive from friends in hopes to ensure unfair team advantages of the players participating in the game.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the gaming system of Nahari with the teachings of Green in order to minimize the amount of help a player can receive from friends in hopes to ensure unfair team advantages of the players participating in the game.

Claim 2. Nahari in view of Green teaches wherein the help limit condition is a number of times the substitution-target user is eligible to receive help in a particular time period (see Green ¶104, “a time limit”; and ¶105, “a limit on the number of attempts made on a game challenge”).

Claim 3. Nahari in view of Green teaches the help limit condition is a number of times the substitution-target user is eligible to receive help for the mission (see Green ¶105, “a limit on the number of attempts made on a game challenge”).

Claim 4. Nahari in view of Green teaches wherein the method further comprises: 
enabling access to a further mission (see Nahari ¶6, “new challenges are provided to continue the game”) available to be played by the substitution-target user based on the result of the game played by the playing user (see Nahari ¶6, “challenges entail the completion of one or more tasks”; and Green ¶75, “first player has overcome the in game challenge… partially in conjunction with recorded inputs from their friend”); 
wherein a new help limit condition is defined for the further mission (see Green ¶¶50, and 103-106 such that for each new task or challenge there are respective factors associating with receiving helping from others).

Claim 5. Nahari in view of Green teaches wherein the new help limit condition associated with the further mission has a different value than the help limit condition mission (see Green ¶¶50, and 103-106 such that for each new task or challenge there are respective factors associating with receiving helping from others).

Claim 7. Nahari in view of Green teaches wherein, when the help limit condition is determined to be unsatisfied, imposing a restriction on further help by the playing user (see Green ¶50, “game may prevent the friend progressing past a predetermined subsequent point in the game”).

Claim 8. Nahari discloses wherein the progress condition is based on the relative progress of the substitution-target user and the playing user (Fig. 5 and ¶54, “teamwork”).

Claim 13. Nahari in view of Green teaches further comprising combining the result of the game played by the playing user with a further result of a further game played by a further user, and advancing a level of progress of the substitution-target user based on said combination (see Nahari ¶¶38 and 54 “viral task” and “team”; and see Green ¶75, “first player has overcome the in game challenge… partially in conjunction with recorded inputs from their friend” such that combining the efforts of multiple users towards a specific task). 

Claim 14. Nahari in view of Green teaches further comprising updating game progress information of the further user in accordance with the further result of the game played by the further user (see Nahari ¶¶38 and 54 “viral task” and “team”; and see Green ¶75, “first player has overcome the in game challenge… partially in conjunction with recorded inputs from their friend” such that combining the efforts of multiple users towards a specific task).

Claims 18 and 20. Nahari in view of Green teaches wherein the help limit condition is a number of times the substitution- target user is eligible to receive help for the mission, and wherein said help limit condition is specifically associated with the mission (see Green ¶¶50, and 103-106 such that for each new task or challenge there are respective factors associating with receiving helping from others).

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 20170056777 to Nahari et al (Nahari) in view of US Pub. 20130084985 to Green et al (Green) as applied to claim 1 above, and further in view of US Pub. 20140274381 to Kojo.

Claim 9. Nahari in view of Kojo teaches wherein the progress condition is at least one of: 
a relation based on the skill of the substitution-target user and the playing user (see Kojo Fig. 8, “skill”); 
a relation based on possession of an item by only one of the substitution-target user and the playing user (see Nahari Fig. 3, and ¶46, “items gifted by friends”; and see Kojo Fig. 8, and ¶139 “item”); 
a relation based on possession of an attribute by only one of the substitution- target user and the playing user (see Kojo ¶124, “attribute”); and 
a relation based on time invested in making progress in the mission (see Nahari ¶34, “timer”).

Claim 10. Nahari discloses wherein the playing user and the substitution-target user are paired in a group (¶54, team).
However, Nahari fails to explicitly disclose that competes with at least one other group. 
Kojo teaches competes with at least one other group (¶91).  The gaming system of Nahari in view of Green would have motivation to use the teachings of Kojo in order to allow various teams of players to battle against each other which would make the game more exciting and interesting.
It would have been further obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the gaming system of Nahari with the teachings of Kojo in order to allow various teams of players to battle against each other which would make the game more exciting and interesting.

Claim 11. Nahari in view of Green and Kojo teaches wherein the method further comprises at least one of providing a reward or increasing a probability of providing a reward, based on the result of the game played by the playing user, to the group (see Nahari ¶39; and see Kojo ¶91 “acquired reward”).
 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 20170056777 to Nahari et al (Nahari) in view of US Pub. 20130084985 to Green et al (Green) as applied to claim 1 above, and further in view of US Pub. 20020029252 to Segan et al (Segan).

Claim 15. Nahari in view of Green fails to explicitly disclose a beginner user; and 
when the substitution-target user is a beginner user, associating, with the substitution-target user, a beginner mark, and displaying the beginner mark in association with the substitution-target user (emphasis added).
Segan teaches a beginner user, associating a beginner mark, and displaying the beginner mark (¶¶45 and 48).  The gaming system of Nahari in view of Green would have motivation to use the teachings of Segan in order to display specific details about different users, in this case users’ skill levels, in doing so would assist in potential players that wish to help others easily identify users’ respective skill level.
It would have been further obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the gaming system of Nahari in view of Green with the teachings of Segan in order to display specific details about different users in this case users’ skill levels in doing so would assist in potential players that wish to help others easily identify users’ respective skill level.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 20170056777 to Nahari et al (Nahari) in view of US Pub. 20130084985 to Green et al (Green) as applied to claim 1 above, and further in view of US Pub. 20120214589 to Dixon et al (Dixon).

Claim 16. Nahari in view of Green fails to explicitly disclose an inactive user, associating, with the substitution-target user, an inactive status, and applying a color alteration to a display of the substitution-target user (emphasis added).
Dixon teaches an inactive user, associating an inactive status, and applying a color alteration to a display (Fig. 3, and ¶¶7, 30, and 34).  The gaming system of Nahari in view of Green would have motivation to use the teachings of Dixon in order to display specific details about different users in this case users’ game status in doing so would assist in potential players that wish to help others easily identify users’ respective availability.
It would have been further obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the gaming system of Nahari in view of Green with the teachings of Dixon in order to display specific details about different users in this case users’ game status in doing so would assist in potential players that wish to help others easily identify users’ respective availability.

Allowable Subject Matter
Claims 6 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAMON J PIERCE whose telephone number is (571)270-1997. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAMON J PIERCE/Primary Examiner, Art Unit 3715